 Case 5:14-cr-50045-TLB Document 69         Filed 08/27/20 Page 1 of 4 PageID #: 905




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                    PLAINTIFF

V.                            CASE NO. 5:14-CR-50045

WENDY ESPINOZA                                                            DEFENDANT

                                OPINION AND ORDER

      Currently before the Court is Defendant Wendy Espinoza’s pro se Motion for

Compassionate Release (Doc. 63).       The Court directed the Government to file a

response, and the Government did so, see Doc. 65, along with Ms. Espinoza’s medical

records (Doc. 68). Now that the Motion is ripe, the Court finds that it should be DENIED

for the reasons discussed below.

                                   I. BACKGROUND

      On April 3, 2015, Ms. Espinoza was sentenced after pleading guilty to one count

of mail fraud and one count of wire fraud. The Court sentenced her to 96 months

imprisonment on each count, to run concurrently, three years of supervised release,

restitution in the amount of $541,520.00, and a special assessment of $200.00. (Doc.

43). In imposing this sentence, the Court varied upward from the original Guideline

sentencing range of 57–71 months, because of the scope, nature, and circumstances of

Ms. Espinoza’s crime. See Doc. 44.

      Ms. Espinoza is currently incarcerated at FMC Carswell and has served

approximately 72 months of her sentence. She represents that she will be eligible for

release on May 11, 2021. Ms. Espinoza seeks early, compassionate release due to her

medical condition: Ms. Espinoza tested positive for COVID-19 on July 18, 2020, see Doc.



                                           1
 Case 5:14-cr-50045-TLB Document 69           Filed 08/27/20 Page 2 of 4 PageID #: 906




68-2, p. 3, and asserts that her chronic health issues—including hypoglycemia, high blood

pressure, anemia, and migraines—put her at greater risk from her COVID-19 infection.

Having reviewed her medical records, the Government indicates the Ms. Espinoza also

has asthma and a body mass index (“BMI”) over 30. (Doc. 65, p. 9). The medical records

provided to the Court indicate that Ms. Espinoza was seen daily by medical staff between

July 24 and August 2, 2020. She never exhibited a fever or an oxygen saturation level

less than 97 percent. See Doc. 68-2, p. 4. The records provided do not indicate what, if

any symptoms, Ms. Espinoza experienced, but the notations frequently indicate “no

complaints” and/or “appears well.” Id.

       Ms. Espinoza requested compassionate release from the warden of FMC Carswell

on July 22, 2020, and her request was marked received on August 1, 2020. (Doc. 68-1,

p. 1). In its response brief, filed August 17, 2020, the Government indicates that Ms.

Espinoza’s request has been denied by the warden. Ms. Espinoza filed the instant Motion

in this Court on July 28, 2020.

                                  II. LEGAL STANDARD

       The First Step Act of 2018 (“FSA”) permits an inmate to seek a sentence reduction

directly from the sentencing court “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A)(i). If

one of these requirements is satisfied, the court may grant a defendant’s motion for a

reduction in sentence “after considering factors set forth in section 3553(a) to the extent

that they are applicable, if it finds that . . . extraordinary and compelling reasons warrant



                                             2
 Case 5:14-cr-50045-TLB Document 69             Filed 08/27/20 Page 3 of 4 PageID #: 907




such a reduction . . . and that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). Thus,

the court looks to the Sentencing Commission’s policy statement in the United States

Sentencing Guidelines (“USSG”) as a starting point in determining what constitutes

“extraordinary and compelling reasons” under § 3582(c)(1)(A)(i). See id. Application

Note 1(A)(ii)(I) indicates that the medical condition of the defendant may provide

extraordinary and compelling reasons if the defendant is “suffering from a serious physical

or medical condition . . . that substantially diminishes the ability of the defendant to provide

self-care within the environment of a correctional facility and from which he or she is not

expected to recover.” Although the Sentencing Commission has not updated nor adopted

a new policy statement since the FSA was enacted, the policy statement nonetheless

provides guidance as to what constitutes extraordinary and compelling reasons for the

purposes of 18 U.S.C. § 3582(c)(1)(A). See, e.g., United States v. Schmitt, 2020 WL

96904, at *3 (N.D. Iowa Jan. 8, 2020).

                                      III. DISCUSSION

       The Court’s ability to rule on Ms. Espinoza’s Motion is dependent on whether she:

(1) fully exhausted her administrative right to appeal the BOP’s failure to bring a motion

for early release or (2) allowed 30 days to lapse since the warden received her request

for early release—whichever event is sooner. Here, Ms. Espinoza’s request was received

by the warden on August 1, so fewer than 30 days have passed, and Ms. Espinoza has

not provided any evidence to support her assertion that she has “followed the

Administrative Remedy system [and] been advised by the Warden to appeal to the Court.”




                                               3
    Case 5:14-cr-50045-TLB Document 69       Filed 08/27/20 Page 4 of 4 PageID #: 908




Doc. 63, p. 1. Because Ms. Espinoza has not established that she satisfies either of these

requirements, the Court cannot grant Ms. Espinoza the relief that she seeks. 1

                                   IV. CONCLUSION

        IT IS THEREFORE ORDERED that Wendy Espinoza’s pro se Motion for

Compassionate Release (Doc. 63) is DENIED.

        IT IS SO ORDERED on this 27th day of August, 2020.



                                                ________________________________
                                                TIMOTHY L. BROOKS
                                                UNITED STATES DISTRICT JUDGE



1 The Court notes that even if Ms. Espinoza were to refile her motion with evidence that
she met the exhaustion requirement, the record does not establish extraordinary and
compelling reasons justifying her early release. The extraordinary and compelling
reasons for early release that Ms. Espinoza relies upon in her Motion are the fact of her
prior COVID-19 infection combined with her underlying health conditions. The Court
acknowledges that the Centers for Disease Control and Prevention (“CDC”) have
indicated that people of any age are at increased risk of severe illness from COVID-19 if
they have a BMI of 30 or higher. Ctrs. for Disease Control and Prevention, People with
Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last updated Aug. 14, 2020). The CDC
also indicates that people with moderate-to-severe asthma or high blood pressure may
also be at increased risk for severe illness from COVID-19. Id. Thankfully, despite having
health conditions that placed her at greater risk, Ms. Espinoza does not appear to have
experienced severe illness as a result of her infection with COVID-19. As noted above,
during the period when she was seen daily following her positive COVID-19 test, her
medical records indicate that Ms. Espinoza had “no complaints” and/or “appears well.”
(Doc. 68-2, p. 4). During a sick call on July 31, 2020, Ms. Espinoza complained of a
cough and runny nose and was prescribed an inhaler. Id. at pp. 1–2. The notes indicate
that she “uses inhaler rarely” and only “sometimes needs with URI,” which the Court
assumes refers to an upper respiratory infection. Id. at p. 2. But the notes indicate that
Ms. Espinoza exhibited no significant shortness of breath, fever, chills, fatigue, or
gastrointestinal complaints. Id. at p. 1. Nor does Ms. Espinoza allege in her Motion that
her medical condition has worsened. Therefore, the Court would not be able to conclude
from the record that Ms. Espinoza experienced an exacerbation of her medical condition
significant enough to constitute extraordinary and compelling reasons for early release
even if Ms. Espinoza satisfied the exhaustion requirement.

                                            4
